Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 08/17/2021 has been entered. Claims 1-4, 6, 8-10 and 12-24 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "in a range from about" in claims 15-16 is a relative term which renders the claim indefinite.  The term “in a range from about " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Regarding claims 15-16, applicant discloses the term "in a range from about" however this term is unclear and indefinite because applicant fails to describe what is meant by about" as any number in between and around the given range.

Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 13 and 18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sugiura (US 20060043843 A1).

Regarding claim 1, Sugiura teaches an active element (11, 11a). (Paragraph 139, Fig.1)

Further regarding claim 1, Sugiura teaches an acoustic coupling layer (14) arranged to acoustically couple, in use, the active element (11, 11a) to a transmission medium. (Paragraph 142, 171, Fig.1)

Further regarding claim 1, Sugiura teaches wherein the active element (11, 11a) is spaced from the acoustic coupling layer (14) by a cavity (S, R, SA) arranged between the active element and the acoustic coupling layer, the cavity configured to receive a fluid, wherein in use the cavity is in fluid communication with the transmission medium. (Paragraphs 143,171, Fig.1, Figs.5-6)

Regarding claim 2, Sugiura teaches transmission medium in the cavity, (S, R, SA) the fluid comprising a liquid. (Paragraphs 143,171, Fig.1, Figs.5-6)

Regarding claim 3, Sugiura teaches wherein the acoustic coupling layer (14) comprises an acoustic meta-material. (Paragraphs 33, 142, 170)

Regarding claim 13, Sugiura teaches a housing (13) having a wall arranged to surround, at least in part, the acoustic coupling layer (14). (Paragraphs 138, 141, Fig.1)

Regarding claim 18, Sugiura teaches wherein the active element comprises a single crystal piezoelectric material. (Paragraphs 66, 136-137, Fig.1)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura in view of Eynck (US 4982385 A).

Regarding claim 4, Sugiura does not explicitly wherein an acoustic impedance of the acoustic coupling layer changes in one or both of: a longitudinal direction away from the cavity; and/or in a transverse direction.

Eynck, in the same field of endeavor teaches wherein an acoustic impedance of the acoustic coupling layer changes in one or both of: a longitudinal direction away from the cavity; and/or in a transverse direction. (Col.2, lines 3-14, Col.3, lines 48-52)
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Sugiura to incorporate wherein an acoustic impedance of the acoustic coupling layer changes in one or both of: a longitudinal direction away from 

Regarding claim 12, Sugiura does not explicitly teach wherein the acoustic coupling layer comprises a plurality of acoustic coupling members, wherein the plurality of acoustic coupling members taper in the longitudinal direction.

Eynck, in the same field of endeavor teaches wherein the acoustic coupling layer comprises a plurality of acoustic coupling members, wherein the plurality of acoustic coupling members taper in the longitudinal direction. (Col.3, lines 48-52, Fig.1, 14) Eynck discloses an acoustic coupling layer (14) which also comprises a plurality of acoustic coupling members as seen in Fig.1 of Eynck that are tapered in the longitudinal direction.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Sugiura to incorporate wherein the acoustic coupling layer comprises a plurality of acoustic coupling members, wherein the plurality of acoustic coupling members taper in the longitudinal direction as taught by Eynck in order to have an impedance that matches sea water. 

Regarding claim 19, Sugiura teaches an active element (11, 11a) but does not explicitly a layer providing a sound emitting surface and arranged between the active element and the cavity, wherein the layer is mechanically coupled to the active element and wherein the layer comprises an alloy that includes aluminum and beryllium

Eynck, in the same field of endeavor teaches a layer providing a sound emitting surface and arranged between the element and the cavity, wherein the layer is mechanically In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. Eynck teaches an element (10) but does not explicitly teach an active element.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Sugiura to incorporate a layer providing a sound emitting surface and arranged between the element and the cavity, wherein the layer is mechanically coupled to the element as taught by Eynck in order to reflect and transmit predetermined acoustical frequencies of incident acoustic signals received from an external source and be able to withstand the environment as well as mechanical abuse, as required.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiura in view Campbell (US 9308554 B2).

Regarding claim 6, Sugiura does not explicitly teach wherein a thickness of the acoustic coupling layer corresponds to either: (2n+1)A/4 where A is the acoustic wavelength 
Campbell, in the same field of endeavor teaches wherein a thickness of the acoustic coupling layer corresponds to either: (2n+1)A/4 where A is the acoustic wavelength within the acoustic coupling layer, and n is either 0 or a positive integer; or (n+1)A/2, where A is the acoustic wavelength within the acoustic coupling layer, and n is either 0 or a positive integer. (Col.4, lines 41-43, Col.6, line 52-67, Col.7, lines 9-26)
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Sugiura to incorporate wherein a thickness of the acoustic coupling layer corresponds to either: (2n+1)A/4 where A is the 2Docket No.: BAE.XA5281US Preliminary Amendment acoustic wavelength within the acoustic coupling layer, and n is either 0 or a positive integer; or (n+1)A/2, where A is the acoustic wavelength within the acoustic coupling layer, and n is either 0 or a positive integer as taught by Campbell in order to calculate the thickness of an acoustic layer. 

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura in view Kim (US 7719170 B1).

Regarding claim 8, Sugiura teaches an acoustic coupling layer (14) but does not explicitly teach wherein the acoustic coupling layer comprises a porous structure.

Kim, in the same field of endeavor teaches wherein the acoustic coupling layer comprises a porous structure. (Col.2, lines 44-56, Fig.2a-Fig.2b) 
It would have been obvious to one having ordinary skill in the art before the effective  to incorporate wherein the acoustic coupling layer comprises a porous structure as taught by Kim in order to absorb acoustic energy and have a highly absorptive layer such as a porous layer.

Regarding claim 9, Sugiura teaches an acoustic coupling layer (14) but does not explicitly teach wherein the acoustic coupling layer comprises a porous structure, wherein a porosity of the porous structure is in a range from 5% to 90% by volume of the porous structure.

Kim, in the same field of endeavor teaches wherein the acoustic coupling layer comprises a porous structure, wherein a porosity of the porous structure is in a range by volume of the porous structure. (Col.2, lines 44-56, Fig.2a-Fig.2b) Sugiura in view of Kim discloses the claimed invention except for a range of porosity from 5% to 90%. It would have been obvious to one having ordinary skill in the art at the time the invention was filled to implement a range of porosity from 5% to 90%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Sugiura to incorporate wherein the acoustic coupling layer comprises a porous structure, wherein a porosity of the porous structure is in a range by volume of the porous structure as taught by Kim in order to absorb acoustic energy and have a highly absorptive layer such as a porous layer.

Regarding claim 10, Sugiura 
Kim, in the same field of endeavor teaches wherein the porosity changes in a longitudinal direction. (Fig.2a-Fig2b, “Acoustic blocking layer” and “Acoustic Blocking Ring”, Col.2, lines 44-56) Kim discloses an “Acoustic blocking layer” and “Acoustic Blocking Ring” that comprise a porous layer and as seen in Fig2a-Fig2b there are multiple “Acoustic blocking layers” and “Acoustic Blocking Rings” in the longitudinal direction and henceforth it would have been obvious to have changing porosities in the longitudinal direction since there are multiple “Acoustic blocking layers” and “Acoustic Blocking Rings” that can be implemented in different configurations. 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Sugiura to incorporate wherein the porosity changes in a longitudinal direction as taught by Kim in order to absorb acoustic energy and have a highly absorptive layer such as a porous layer.

Claims 14-15, 17, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura in view of Roach (US 9121817 B1).

Regarding claim 14, Sugiura does not explicitly teach wherein the housing defines a cylindrical housing having a diameter in a range from 1 to 2.5 times a diameter of the active element.

Roach, in the same field of endeavor teaches wherein the housing defines a cylindrical housing (Col.6, lines 6-7, Col.6, lines 30-31, Fig.1A-Fig.2, 204, 206) Roach does not explicitly teach a diameter in a range from 1 to 2.5 times a diameter of the active element. It would have been obvious to one having ordinary skill in the art at the time the 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Sugiura to incorporate wherein the housing defines a cylindrical housing having a diameter in a range from 1 to 2.5 times a diameter of the active element in order to house the transducer and adjust the signal-transmitting in real time.

Regarding claim 15, Sugiura does not explicitly teach wherein a wall thickness of the wall is in a range from about 4 mm to about 10 mm.

Roach, in the same field of endeavor teaches a wall with a thickness. (Col.3, lines 12-18, Col.4, lines 28-32, Fig.1A-Fig.2, 110) Sugiura in view of Roach disclose the claimed invention except for a wall thickness in a range from about 4 mm to about 10 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was filled to implement a wall thickness in a range from about 4 mm to about 10 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Sugiura to incorporate wherein a wall thickness of the wall is in a range from about 4 mm to about 10 mm in order to have increased signal clarity.

Regarding claim 17, Sugiura does not explicitly teach wherein a shape of the housing is arranged to support longitudinal vibration Eigen-frequency modes.

Roach, in the same field of endeavor teaches wherein a shape of the housing is arranged to support longitudinal vibration Eigen-frequency modes. (Col.10, lines 3-6, Col.2, lines 44-48, Col.9, lines 56-59, Fig.2, 120, 204, 2061 110) Roach does not explicitly disclose “Eigen-frequency modes” however Roach does teach a housing that supports mechanical vibration (ultrasound) and high frequency sound waves and frequencies between 0.1 and 25 MHz, therefore the housing would be able to support longitudinal vibration Eigen-frequency modes. 
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Sugiura to incorporate wherein a shape of the housing is arranged to support longitudinal vibration Eigen-frequency modes as taught by Roach in order to have a housing that can support different frequencies and be used for field deployment in industrial settings.

Regarding claim 20, Sugiura does not explicitly teach wherein a centre frequency f of the transducer is in a range from 10 to 60 kHz. 

Roach, in the same field of endeavor teaches wherein a centre frequency f of the transducer is in a range from about 10 to 60 kHz. (Col.2, lines 44-48) 
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Sugiura 
Regarding claim 24, Sugiura teaches an active element (11, 11a) configured to generate and/or receive sound via at least one of a piezoelectric effect, an electromagnetic effect, and an electrical effect. (Paragraph 139, 66, 136-137, Fig.1)

Further regarding claim 24, Sugiura teaches an acoustic coupling layer (14) mechanically supported by the housing (13) and arranged to acoustically couple, in use, the active element (11, 11a) to a liquid transmission medium. (Paragraph 171, 175,  Fig.1)

Further regarding claim 24, Sugiura teaches wherein the active element (11, 11a) is spaced from the acoustic coupling layer (14) along the central axis by a cavity (S, R, SA) arranged between the active element and the acoustic coupling layer, the cavity configured to receive a fluid, wherein in use the cavity is in fluid communication with the transmission medium. (Paragraphs 143,171, Fig.1, Figs.5-6)

Sugiura teaches a housing (13) but does not explicitly teach a housing having a hollow cylindrical geometry extending along a central axis from a first end to a second end.

Roach, in the same field of endeavor teaches a housing having a hollow cylindrical geometry extending along a central axis from a first end to a second end. (Col.6, lines 6-7, Col.6, lines 30-31, Fig.1A-Fig.2, 204, 206)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Sugiura to incorporate a housing having a hollow cylindrical geometry extending along a central axis from a first end to a second end as taught by Roach in order to house the transducer and adjust the signal-transmitting in real time.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiura in view of Roach and Kim.

Regarding claim 16, Sugiura does not explicitly teach wherein a fill ratio of the housing by the acoustic coupling layer is in a range of from about 5% to about 90%.

Roach, in the same field of endeavor teaches a housing system (110, 204, and 206) that houses an ultrasonic transducer (120). (Fig.2, 204, 206, 120) 
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Sugiura to incorporate a housing system that houses an ultrasonic transducer as taught by Roach in order to house the transducer and adjust the signal-transmitting in real time. Sugiura in view of Roach teach the invention as claimed but do not explicitly teach the acoustic coupling layer is in a range of from about 5% to about 90%.

Kim, in the same field of endeavor teaches the acoustic coupling layer is in a range of from about 5% to about 90%. (Col.2, lines 44-56, Fig.2a-Fig2b) 
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Sugiura in view of Roach to incorporate the acoustic coupling layer that is in a range of from about 5% to about 90% as taught by Kim in order to absorb acoustic energy.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura in view of Baliga (US 20120194973 A1).

Regarding claim 21, Sugiura does not explicitly teach wherein the transducer is a Tonpilz transducer.

Baliga, in the same field of endeavor teaches wherein the transducer is a Tonpilz transducer. (Paragraph 19, lines 1-4, Claim 14) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Sugiura to incorporate wherein the transducer is a Tonpilz transducer as taught by Baliga in order to resonate and generate acoustic energy.

Regarding claim 22, Sugiura does not explicitly teach an encapsulant.

Baliga, in the same field of endeavor teaches an encapsulant. (Paragraph 26, lines 13-14 ) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Sugiura to incorporate an encapsulant as taught by Baliga in in order to enclose a plug or cavity. 

Regarding claim 23, Sugiura teaches an active element (11, 11a). (Paragraph 139, Fig.1)

Further regarding claim 23, Sugiura teaches an acoustic coupling layer (14) arranged to acoustically couple, in use, the active element (11, 11a) to a transmission medium, wherein the acoustic coupling layer comprises an acoustic meta-material. (Paragraphs 171, 33, 142, 170, Fig.1)

Further regarding claim 23, Sugiura teaches a cavity (S, R, SA) between the active element (11, 11a) and the acoustic coupling layer (14), the cavity configured to receive a fluid and the cavity is in fluid communication with the transmission medium, wherein in use the fluid in the cavity comprises the fluid transmission medium. (Paragraphs 143,171, Fig.1, Figs.5-6)

Sugiura does not explicitly teach a Tonpilz transducer. 

Baliga, in the same field of endeavor teaches a Tonpilz transducer. (Paragraph 19, lines 1-4, Claim 14) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Sugiura to incorporate a Tonpilz transducer as taught by Baliga in order to resonate and generate acoustic energy.


Response to Arguments
Applicant’s amendments to the claims are sufficient to overcome the rejection under 35 U.S.C. 112 (b) and (d) of claims 9-10, 12, 14 and 20.  Accordingly the rejection has been withdrawn.	

Applicant’s arguments with respect to claim(s) 1 and 23 have been considered but are moot in view of the references cited in the most current rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mosca (US 20110255375 A1) is directed to an electroacoustic transducer that is used for the emission and/or the reception of acoustic pressure waves.

The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755.  The examiner can normally be reached on Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645